2020 IL App (1st) 170542
                                             No. 1-17-0542
                                       Opinion filed June 30, 2020

                                                                           FOURTH DIVISION

                                                IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                       )     Appeal from the Circuit Court
     ILLINOIS,                                        )     of Cook County.
                                                      )
           Plaintiff-Appellee,                        )
                                                      )
           v.                                         )     No. 13 CR 21956 (01)
                                                      )
     OMAR GUNN,                                       )     The Honorable
                                                      )     Timothy Joseph Joyce,
           Defendant-Appellant.                       )     Judge, presiding.



                    PRESIDINGJUSTICE GORDON delivered the judgment of the court, with opinion.
                    Justices Lampkin and Burke concurred in the judgment and opinion.


                                             OPINION

¶1              Defendant Omar Gunn, 17 years old, was charged as an adult and convicted after a

      bench trial of first degree murder and sentenced to 40 years with the Illinois Department of

      Corrections (IDOC).

¶2              In his initial brief in this appeal, defendant claimed (1) that we should reverse his

      conviction and remand for a new trial because his trial counsel rendered ineffective assistance

      of counsel or (2) that, alternatively, we should remand for resentencing because the trial court

      failed to consider mandatory mitigating sentencing factors or (3) that we should reduce his
     No. 1-17-0542


        sentence or remand for resentencing because a 40-year sentence imposed on a 17-year-old, like

        defendant, constitutes a de facto life sentence and violates the eighth amendment of the United

        States Constitution (U.S. Const., amend. VIII) and the proportionate penalties clause of the

        Illinois Constitution (Ill. Const. 1970, art. I, § 11).

¶3              However, defendant’s initial brief was filed before our supreme court decided People

        v. Buffer, 2019 IL 122327. Defendant’s 40-year sentence now sits right on the dividing line

        recently drawn by the Buffer court, between what does and does not constitute a de facto life

        sentence. See Buffer, 2019 IL 122327, ¶ 40. The Buffer court found that, in determining when

        a juvenile’s sentence is long enough to be considered de facto life, “we choose to draw a line

        at 40 years.” Buffer, 2019 IL 122327, ¶ 40. Summing up its finding, the court stated: “We

        hereby conclude that a prison sentence of 40 years or less imposed on a juvenile offender does

        not constitute a de facto life sentence in violation of the eighth amendment.” (Emphasis added.)

        Buffer, 2019 IL 122327, ¶ 41.

¶4              In response to Buffer, defendant filed a supplemental brief, arguing (1) that other

        language in the Buffer opinion supports a finding that 40 years is long enough to be considered

        a de facto life sentence; (2) that defendant’s 40-year prison sentence, plus his 3-year mandatory

        release term, constitutes a 43-year total sentence and, thus, is a de facto life sentence under

        Buffer; and (3) that Buffer was decided solely under the eighth amendment of the United States

        constitution and did not address our state’s proportionate penalties clause and that defendant’s

        sentence violates our state’s proportionate penalties clause in light of recent changes in juvenile

        sentencing enacted by our state legislature.

¶5              For the following reasons we affirm.




                                                        2
       No. 1-17-0542


¶6                                            BACKGROUND

¶7               The evidence at trial established that 18-year-old Jaleel Pearson (the victim) was shot

          in a corner store during the early evening of September 20, 2013, at the corner of 71st Street

          and Crandon Avenue in Chicago. The State presented three event witnesses: (1) a bystander

          who testified that defendant followed the victim into the store and that he then heard gunshots

          inside the store; (2) the store’s cashier, who observed defendant shoot the victim in the store

          and overheard the victim’s dying declaration identifying defendant as the shooter; and (3) the

          victim’s girlfriend, who observed defendant outside the store after the murder with a gun

          handle in his waistband.

¶8               Since trial counsel’s representation is at issue in this appeal, we set forth below his

          representation both before and during trial.

¶9                                        I. Pretrial Representation

¶ 10             On December 4, 2013, when defendant was arraigned on the indictment, he was

          represented by a private attorney. On March 24, 2014, he moved to withdraw, and defendant’s

          family informed the court that they and counsel had “several disagreements about this case.”

          The case was then continued to permit defendant time to obtain new counsel.

¶ 11             On April 17, 2014, a new attorney filed his appearance and represented defendant

          through May 16, 2016, when the trial court informed defendant that his current attorney had

          been suspended from the practice of law and, thus, could no longer represent defendant. The

          trial court informed defendant that his attorney’s associate, who had represented defendant on

          several prior court appearances, was “currently undergoing some medical treatment” but that

          defendant could “continue with Mr. Wilk or go with somebody else.” Either way, however,

          the trial court needed “to know what [defendant] want[ed] to do.” The trial court offered


                                                         3
       No. 1-17-0542


          defendant a continuance so that defendant could “talk it over with Mr. Wilk when his health

          [was] on the mend, [and] figure it out then.” Defendant agreed, and the trial court continued

          the case for a month to permit that to happen.

¶ 12             At the next court date on June 14, 2016, Thomas Kougias, a new attorney on the case,

          entered his appearance. Defendant’s mother explained that Kougias was “supposed to be

          representing him from [the suspended attorney’s] office, because we already paid [the

          suspended attorney]. So he’s supposed to be an associate of his.” However, Kougias clarified:

                       “Judge, I’m going to [need] leave to file my appearance today. I spoke with the

                 family. Judge, I also need to spread of record so the family is not confused. They had

                 represented to me that they had paid [the suspended attorney] in full. I know that’s not

                 the Court’s concern, and it’s really not my concern

                       But I did explain to them what procedures they need to follow in order to try and

                 obtain those funds back, whatever they paid. Whatever he’s not earned, he needs to

                 return.

                       *** Here’s the other concern. I don’t know [the suspended attorney’s] file that he

                 had on this matter. I need to try to locate it. I know it’s an old case. It’s a 13. I know

                 this case has whiskers. We need to get it moving. I don’t have a problem with that.”

          Counsel then informed the court that he was going to work with the assistant state’s attorney

          (ASA) to duplicate the file.

¶ 13             On July 13, 2016, counsel informed the court that the State had duplicated the file, that

          he had received a portion of the file from the suspended attorney’s office, that he was asking

          for August 26, 2016, for a final status conference, and that a bench trial was “indicated.”

¶ 14             On August 26, 2016, counsel informed the trial court:

                                                       4
       No. 1-17-0542


                       “The only issue I have—and I really don’t understand why it’s happening, but it

                  still is—this young man is in the custody of Cook County yet and they are transferring

                  him out to Kankakee, and I don’t understand why. A couple dates ago he’d be housed

                  in Kankakee and then be brought back here and the last time they just kept him out

                  there. It is a gross inconvenience to try and go out there. I need to meet with him. And

                  my point is I haven’t met with him to go [over] everything ***.”

          The trial court then continued the case to September 23, 2016, stating that the court “will

          presume in the meantime you will be able to meet with” defendant.

¶ 15              On September 23, 2016, counsel informed the trial court that he had “not gone to see

          him yet in Kankakee” and that he was not ready. The trial court then set the matter for October

          27, 2016, for a status conference and November 21, 2016, for a bench trial.

¶ 16              On November 21, 2016, counsel informed the trial court that he had received

          information about a new potential alibi witness who counsel was to interview that day, and the

          parties then went off the record. Back on the record, the trial court stated that the State could

          begin its case and that the State was aware that defendant might present an alibi defense. Before

          accepting a jury waiver from defendant, the trial court informed defendant that, if he was found

          guilty of the most serious charge, the minimum sentence was 45 years. The trial court recalled

          that it had presided over the bench trial of a codefendant but that it had “no specific or particular

          recall of the evidence” and that it “had no idea what decision” it might reach in defendant’s

          case. The court then accepted defendant’s jury waiver, and his bench trial began.




                                                         5
       No. 1-17-0542


¶ 17                                                II. Trial

¶ 18                                        A. Opening Statements

¶ 19              During the State’s opening statement, the ASA conceded that the court “will not hear

          a reasonable explanation or a good explanation as to why the defendant did what he did that

          day.” Instead, the ASA focused on the evidence identifying defendant as the shooter, namely,

          the victim’s dying declaration and the expected testimony of the three event witnesses. In

          response, counsel acknowledged that the State’s witnesses placed defendant “on the scene at

          different times” but argued that, after hearing “all the evidence,” the trial court would find

          defendant not guilty.

¶ 20                                          B. Event Witnesses

¶ 21              Tyera Cooks, age 19 years old, testified that she was a stay-at-home mother with two

          children. At the time of the victim’s death, she and the victim had been dating for 2 years. On

          September 20, 2013, the day of the offense, Cooks was 16 years old and a junior in high school.

          At 6 p.m., she was inside a barber shop at the corner of 71st Street and Luella Avenue with

          three friends: Michelle Casey, “Shadonna,” and “Quiel.” Cooks had been with the victim at 5

          p.m. on nearby Crandon Avenue, and she had plans to meet him again after she finished in the

          barber shop. The barber shop had large windows that looked out onto 71st Street, a major

          thoroughfare. Train tracks for the Metra commuter rail separated its east and westbound lanes

          of traffic at the street level.

¶ 22              Cooks testified that a friend of hers observed “there go ‘Lil Ant and Bonna[1] crossing

          the street.” Through the windows, Cooks observed “Bonna” and “Ant” waiting by the train


                   1
                    “Bonna” is later identified as defendant. However, we continue to use the name “Bonna” in
         describing the event witnesses’ testimony because that is the name that all the event witnesses used


                                                         6
       No. 1-17-0542


          tracks, as two trains were approaching, both heading east. On the northwest corner of 71st

          Street and Crandon Avenue was a corner store, which sold soda, chips, and lottery tickets. The

          corner store was across the street from the barber shop. When she first observed Bonna and

          Ant, the corner store was behind them.

¶ 23              Cooks testified that she observed Bonna and Ant unzipping their hooded sweatshirts,

          or “hoodies,” and loosening the strings around their hoods. They were there only a few seconds

          before the gates descended that block traffic from oncoming trains. Eventually, Bonna and Ant

          crossed the tracks, toward the barber shop. As they headed in Cooks’s direction, they removed

          their hoodies and placed them in a backpack that Bonna carried. After Bonna removed his

          hoodie, Cooks observed the “hand part of a gun” in the back of his waistband. The gun was a

          black, medium-sized gun. Cooks also observed a gun in Ant’s waistband. Cooks did not recall

          the color of the hoodies that Bonna and Ant wore. Both Bonna and Ant wore T-shirts under

          their hoodies. Once Bonna and Ant crossed 71st Street, they walked down Luella Avenue

          toward 72nd Street.

¶ 24              Cooks testified that, in the past, Bonna and Ant hung around her house and that she had

          known both of them for four years prior to the offense. In court, she identified defendant as

          Bonna. At the time of the offense, she did not know Bonna’s real name; she knew that “Lil

          Ant’s” real name was Anthony, but she did not know his last name. When she observed them

          on the day of the offense, they were walking side by side and not running. While she was in

          the barber shop, she did not hear any gunshots. After Bonna and Ant walked around the corner,



         and the name that appears in the victim’s dying declaration. To simply call him “defendant” in the
         following recitation of facts would obscure the significance of the name “Bonna,” which ties all their
         testimonies together. Announcing the verdict, the court found: “It’s not a coincidence that everybody
         identifies Bonna. It’s proof beyond a reasonable doubt that [defendant] is guilty of the murder” of the
         victim.
                                                           7
       No. 1-17-0542


          “Sam,” who owned the corner store, came to the front of the barber shop and told her that the

          victim had been shot. Defense counsel objected to the question “did you learn anything from

          Sam,” but the trial court overruled the objection, finding that Sam’s statement that the victim

          had been shot was not admitted for the truth of the matter asserted but to explain what the

          witness did next.

¶ 25             Cooks testified that her friend, Michelle Casey, went to the corner store. Cooks did not

          go at first because she “was in shock.” When she did go, the paramedics would not let anyone

          inside the store. The ambulance transported the victim to John H. Stroger Jr. Hospital, and

          Cooks followed. Cooks did not inform the police officers who were at the scene or at the

          hospital about the guns that she had observed. Cooks explained that she was very emotional

          and upset.

¶ 26             On October 17, 2013, detectives from the Chicago Police Department contacted her,

          and she viewed a lineup at a police station. At that time, she informed the police what she had

          observed, and she identified Bonna and Ant from the lineup.

¶ 27             Since defendant’s first claim on appeal is that his counsel rendered ineffective

          assistance in his cross-examination of witnesses, we provide detail below about what he

          elicited on cross-examination.

¶ 28             Counsel established that Cooks had last been with the victim at 3 or 4 p.m., not 5 p.m.

          as she had testified on direct examination, and that she had entered the barber shop at 5 p.m.

          Cooks admitted that, from 5 to 6 p.m., she did not hear any gunshots or a vehicle backfiring or

          anything out of the ordinary. Cooks testified that her nickname was “T.” When her friend

          pointed out that Bonna and Ant were standing by the train tracks, Cooks testified that she was

          “wondering what they doing on this side of town.” When asked if there was anything unusual


                                                      8
       No. 1-17-0542


          about them waiting to cross the train tracks, Cooks replied: “Yeah. They don’t never be down

          there on Crandon.” As a result, Cooks was thinking, “what they doing down here? What’s their

          purpose to be down here?”

¶ 29             Cooks testified that she did not remember the color of their hoodies but that the hoodies

          were “most likely” black. Cooks testified that, as she watched them, she was looking over her

          shoulder. She was sitting in a chair, with her back to Bonna and Ant, and she had to turn her

          head over her shoulder in order to see them. Counsel established that, before Cooks turned her

          head, she was facing into the barber shop and could not observe what transpired behind her.

          The two men were not running, and they could have walked east or west without the train

          tracks blocking their path. Counsel established that the two men waited until the crossing gate

          went up before crossing the train tracks.

¶ 30             Cooks also testified that, when the crossing gate was down, which was only one or two

          minutes, the two men were unzipping and untying their hoodies. That is when the gate went

          up, as they were walking and taking off their hoodies at the same time. Cooks asserted that

          they were the only two people waiting at the crossing gate. When asked whether the gun handle

          she observed was for a revolver or a semiautomatic pistol, Cooks conceded “I don’t know

          nothing about guns.”

¶ 31             Cooks further admitted that she did not observe the gun handle as the two men waited

          at the crossing gate, since she could observe only defendant’s front and the gun handle was in

          the rear of his waistband. When the two men crossed the street, they were walking diagonally

          toward the barber shop, which was “how the street was made.” Cooks testified: “As he’s

          walking towards me, you know, the street go[es] diagonal[ly], so his body is on a slant. So I




                                                       9
       No. 1-17-0542


          can see half front and half back.” Defendant pulled his T-shirt out of his pants to cover up the

          gun. Ant also had a gun in the rear of his waistband.

¶ 32             Further, Cooks admitted that, when she first observed the guns, she did not exclaim to

          her friends “looks like he’s got a gun.” When she walked over to the store after the victim had

          been shot, she spoke with the paramedics, asking them where the victim was being taken. On

          October 17, 2013, the police came to speak to Michelle Casey, Cooks’s friend, who was on

          house arrest at the time. Cooks happened to be present, and that was when Cooks first informed

          the police what she had observed. Cooks testified that she was 5 feet, 6 inches, that defendant

          was shorter or 5 feet, 5 inches, and that Ant was taller or 5 feet, 9 inches. Cooks emphasized

          that she did not know anything about guns, stating “I don’t own a gun. I don’t play with guns,”

          and that she never observed either Bonna or Ant touch their guns or draw them out.

¶ 33             Tyquyne Hatchett, age 21 years old, testified that he had been lifelong friends with the

          victim and that he had known “Bonna” and “Ant” from school for a couple of years before the

          offense. On September 20, 2013, at 6 p.m., Hatchett had run into the victim at the corner of

          71st Street and Crandon Avenue, and they were chatting. When the victim entered the corner

          store there, Hatchett waited for him. While waiting, Hatchett crossed the street because he had

          observed “the loose square guy,” who sells single cigarettes. While standing with the loose

          square guy, Hatchett observed two men in hoodies walking along Crandon Avenue toward 71st

          Street, on the opposite side of the street from Hatchett. The two men were wearing both hoodies

          and jackets, with the hoods on their heads.

¶ 34             Hatchett testified that, although across the street, the two men were walking toward

          him and, as they approached, he was able to observe their faces. When he observed their faces,

          Hatchett was “about 15 footsteps” away from them. Hatchett recognized them as “Bonna,”


                                                        10
       No. 1-17-0542


          who Hatchett identified in court as defendant, and “Lil Ant.” As Bonna and Ant approached,

          the victim was in front of the store, with his head down, counting his money. When the victim

          looked up toward Bonna and Ant, the victim ran into the store. Bonna clutched his waist

          through his hoodie’s pockets and ran into the store behind the victim. Hatchett agreed with the

          ASA that “Bonna had both of his hands in his hoodie pockets.” 2 Ant also clutched his waist,

          but he did not run all the way into the store. The store had an outside and an inside door and a

          small vestibule between the two doors. Bonna was at the second door, and Ant was behind

          Bonna.

¶ 35               Hatchett testified that, after observing Bonna and Ant chase the victim, Hatchett started

          running and, shortly after, he heard three gunshots coming from inside the store. Hatchett

          explained that he ran because he thought there was going to be a shooting. Hatchett ran across

          the train tracks on 71st Street into a building that also houses the barber shop. Hatchett ran to

          that building because he knew people who lived there. However, he stayed there only “for a

          minute” until he “heard the sirens and ambulance,” and then he “came out to see what was

          going on.” After observing an ambulance and police, Hatchett learned that the victim had been

          shot. However, Hatchett did not approach the police to tell them what he had observed because

          he was “talking to people, trying to see [if] *** they [were] all right.”

¶ 36               Hatchett testified that, on October 3, 2013, he was at a police station on an unrelated

          matter, when he told police what he had observed. Hatchett waited until October 3, because he

          was scared and he “didn’t really want to talk to the police.” Hatchett spoke to police again on




                   2
                  Later on cross-examination, Hatchett testified that they were wearing their jackets over their
          hoodies and their hands were in their jacket pockets not their hoodie pockets.
                                                          11
       No. 1-17-0542


          October 15, 2013, and he viewed a lineup on October 17, 2013, from which he identified Bonna

          and Ant as the two men who had chased the victim.

¶ 37                Again, we provide in detail the information elicited on cross-examination, as that is the

          subject of one of defendant’s claims on appeal.

¶ 38                During cross-examination, Hatchett agreed that the day of the offense was “a sunny,

          nice day.” Hatchett testified that Bonna and Ant were wearing two separate garments: a jacket,

          with a hoodie underneath. Bonna was wearing a blue jacket, while Ant’s jacket “could have

          been black.” Both of them were wearing black hoodies with the hoods up and tied. Hatchett

          agreed that was unusual because it was warm. Hatchett himself was not wearing a jacket or a

          hoodie.

¶ 39                Hatchett testified that he did not observe any bulges protruding from their bodies and

          that their hands were in their jacket pockets. Hatchett also admitted that, since he was across

          the street, his view of the two men was a “slight angle view.” When the victim entered the

          store the first time, the two men were not on the street. Hatchett purchased cigarettes, and the

          victim was in the store for a minute or two. After the victim exited the store, Hatchett was

          looking at the victim as two men walked up. When the victim looked up at them, they clutched

          their waistbands, and the victim ran into the store, and they ran after him. The two men did not

          call out or say anything to the victim. Hatchett observed Bonna by the inner door and Ant by

          the outer door, but Hatchett never observed any weapons. Hatchett started running away and

          heard gunshots from inside the door. At that time, the first or outer door was open, and Hatchett

          could not observe Bonna. Although the victim had been a friend most of Hatchett’s life, he did

          not say anything to the police at the scene.




                                                         12
       No. 1-17-0542


¶ 40               Hatchett also testified that he went on his own on October 3, 2013, to speak with the

          police because he wanted justice for his friend. However, on redirect examination, Hatchett

          testified that he was at the police station on October 3 because he was a suspect in an unrelated

          case that he was never charged with.

¶ 41               The trial resumed on November 29, 2016, with the testimony of Juliet Peyrefitte, who

          testified that she was a college graduate and a “manager in retail.” In September 2013, she had

          been employed for 6 months as a cashier at the corner store at 71st Street and Crandon Avenue.

          The store, which was “fairly small,” had a set of double doors with a small vestibule between

          them. In addition, there was a third door in the back by the cash register. Peyrefitte knew the

          victim because he came into the store every day; she knew him as “Little J.” On September 20,

          2013, she was working from 9 or 10 a.m. to 9 p.m., and she observed the victim on her way to

          work. Sometime around 5 or 6 p.m., she observed the victim again as he entered the store for

          chips or soda. After his purchase, he exited the store. About 30 or 35 minutes passed between

          when the victim exited the store after his purchase and when he came running back into the

          store.

¶ 42               Peyrefitte testified that, when the victim ran back into the store, she initially thought he

          was “going to rob the store” but, when she asked him “what’s going on,” he replied “they are

          trying to kill me.” When Peyrefitte looked past the victim, she observed defendant about a foot

          or a foot and a half behind the victim. Peyrefitte then observed defendant “lifting up a gun and

          fir[ing] a shot.” Peyrefitte observed the gun in defendant’s hand, and she testified: “I can

          remember the spark from the gun, like flames and smoke. And the first shot went off. And I

          saw [the victim] went backwards ***.” Peyrefitte testified: “Then I saw the bullet ricochet,

          well hit the back pegboard we had there. And then after that I yelled at [the victim], telling him


                                                         13
       No. 1-17-0542


          that he’s coming in. And [the victim] turned around to push the door, that’s when the second

          shot went off.” At that point, Peyrefitte ran “around the other side of the enclosure.”

¶ 43             Utilizing photographs, Peyrefitte testified about the store’s interior and identified a

          door marked “Exit” that led to the outside and an interior door that led to a back area for the

          cashier. Peyrefitte was in the center of the cashier area.

¶ 44             Peyrefitte testified that, after the second shot was fired, the victim “started yelling out

          at me. He started yelling out Bonner shot me. He said call the police, call the ambulance; I’m

          hit, I’m hit. Bonner shot me.” The victim started walking over to her, but then he collapsed.

          Peyrefitte called the police and laid the victim out, trying to stop the bleeding.

¶ 45             Peyrefitte testified that, after the victim was shot, defendant “casually” walked out of

          the store. Explaining what she meant by casually, she testified: “[H]e didn’t run out like there

          was a problem or something. He just walked out like he just bought something and walked

          out.” After the victim collapsed on the floor, he “repeated the same thing again that Bonner

          shot me, Bonner shot me. And then he started saying mom, I love you. I’m sorry, mom. Mom,

          I love you.”

¶ 46             Defense counsel objected to the victim’s statements as hearsay. However, the State

          observed that the trial court had previously granted the State’s motion to admit the victim’s

          dying declarations. The trial court then noted that counsel had not been involved in the case at

          that time. Ruling on counsel’s objection, the trial court found that “the circumstances just here

          establish a dying declaration and an excited utterance simultaneously,” so the trial court

          overruled counsel’s objection.

¶ 47             Peyrefitte testified that, when defendant ran into the store, he was wearing a white shirt,

          a blue hoodie, and jeans. Although the hoodie was tied “real tight on his face,” Peyrefitte was


                                                        14
       No. 1-17-0542


          able to observe his whole face. When the police arrived, Peyrefitte was still in the store, but

          she did not speak to the police because: “I was in shock. I didn’t want to say anything. I was

          scared. I couldn’t say anything.” Peyrefitte did not return to work at the store, and on October

          18, 2013, she went to the store to inform them that she would not be returning. While at the

          store on October 18, 2013, she encountered Detective O’Brien, who was outside. She told him

          she was ready to talk about what happened, and she went with him to the police station where

          she identified defendant as the shooter.

¶ 48             Peyrefitte informed the police that there was video surveillance in the store and that, as

          far as she knew, it was in working order the entire time that she worked there. Peyrefitte

          testified that she had previously viewed the video, marked as People’s exhibit 23, and that the

          video truly and accurately depicted what happened on September 20, 2013. The video was then

          admitted into evidence without objection, and it was published to the court.

¶ 49             The video contains three clips. The first clip depicts the victim running into the store,

          chased by another person. However, it is impossible to discern the pursuer’s face from the

          video. The video shows a flash of bright blue when the pursuer appears in the store. The second

          clip depicts Peyrefitte hiding under a counter and then emerging and making a call on her cell

          phone and the victim approaching her and then collapsing. The third clip shows Peyrefitte next

          to the victim after he collapsed. Although the tape does not include audio, Peyrefitte testified

          that, during the time period depicted in these clips, the victim was telling her that Bonna shot

          him and that he loved his mom.

¶ 50             On cross-examination, Peyrefitte testified as follows: Although she was inside a

          secured area during the offense, the door to the secured area was open and was “never locked.”

          When asked if the area had bulletproof glass, she replied: “Supposedly.” Sam, another cashier,


                                                      15
       No. 1-17-0542


          was also in the store, but he was “doing like juices in the back.” Initially, when the victim ran

          into the store, Peyrefitte thought he was trying to rob the place. However, when she did not

          observe anything in his hands, she asked him what was going on, and he responded “they are

          trying to kill me.” After the victim ran into the store, he entered the secure area behind the

          bulletproof glass, and that is where he told her they were trying to kill him. The shooter was a

          foot behind him and two feet away from Peyrefitte.

¶ 51              Peyrefitte testified that the video depicted the shooter pointing a gun and firing. After

          two shots, Peyrefitte ran and hid under the counter. Almost immediately after the victim

          finished his statement that they were trying to kill him, she heard a gunshot. Peyrefitte noticed

          the shooter as he was running and had his gun drawn. She was focused on the shooter rather

          than the gun, but she did observe that he had a gun. Peyrefitte could not describe the gun; all

          she could recall was “the smoke from the gun” and that the gun was in the shooter’s right hand.

¶ 52              Peyrefitte also admitted that she could not observe any of the shooter’s hair and, thus,

          did not know whether he was bald or had a shaved head or braids. Peyrefitte admitted that she

          had never observed the shooter before in the store and that she had no idea if there was another

          person present as well.

¶ 53              When asked whether there was anything unique about the shooter’s face, Peyrefitte

          testified as follows:

                       “It’s hard to explain to you. It’s so traumatic to me that I have seen his face so many

                  times. I mean, there’s no saying—I don’t know how to explain it. It couldn’t possibly

                  be somebody else because I have seen his face, it only haunts my dreams as well. I have

                  been on medication because of seeing that person’s face and what he did.”




                                                         16
       No. 1-17-0542


          We provide the full quote above because defendant argues it on appeal as an example of

          counsel’s ineffectiveness.

¶ 54             Counsel then clarified what he was trying to ask, and Peyrefitte admitted that she could

          not tell whether the shooter was wearing an earring or any jewelry and that she did not observe

          any scars on his face or his eye color or whether he had any braces or gold or silver teeth. The

          shooter was wearing a “Cubs blue” hoodie and a white shirt underneath, which was sticking

          out from his jeans. When asked if there were other people in the store, Peyrefitte testified that

          she was “oblivious to everybody else in the store.” Although Peyrefitte called 911, she did not

          speak to the police when they arrived because the incident “could be gang related, retaliation”

          and she “lived in that neighborhood.” She claimed that a coworker was there when the police

          arrived and that she (Peyrefitte) told the police “[n]othing.”

¶ 55             When asked if she knew most of the customers, she replied that she “pretty much knew

          all the faces in the area.” However, that was the first time that she observed the shooter.

¶ 56             Peyrefitte claimed, at first, that it was only “a couple days later” when she spoke to the

          police. However, under cross-examination, she admitted that it was a month. Peyrefitte then

          testified that, for a month, she kept her children home from school, that she did not speak to

          anyone, and that they “basically just stayed inside.” Her children were 21, 17, and 7 years old,

          and she kept them out of school for a month. However, she then testified that she did leave to

          visit doctors, whom she told what happened.

¶ 57             Peyrefitte testified concerning the lineup on October 18 that the shooter’s “face had

          made such an imprint in [her] life that as soon as [she] saw it again [she] was able to ID it.”

          Peyrefitte agreed that the store video does not depict the shooter’s face because his back was




                                                       17
       No. 1-17-0542


          to the camera. On the day of the offense, after the police officers arrived, she left the store

          without telling them where she was going.

¶ 58             Finally, Peyrefitte testified that she was two feet away from the shooter, she had good

          vision, and the store was well lit, but she did not observe any scars on the shooter’s face or

          bumps on his forehead. Peyrefitte agreed with counsel that “there’s nothing unique or

          identifiable of this young man,” except that “for the few moments that [she] had to look at this

          young man” she had “nightmares” about it. Peyrefitte admitted that she “wasn’t looking at

          maybe pimples or bumps on his face,” but rather she identified him based on “just the outline,

          just his features.” She also admitted that there was never an angle on the video that revealed

          the shooter’s face.

¶ 59                                C. Police Witnesses and Stipulations

¶ 60             Officer David Ryan testified that he was a forensic investigator in a mobile crime lab

          and that, on September 20, 2013, at 8:45 p.m., he arrived to process the crime scene in this

          case. He found one fired bullet lodged in a wooden pegboard inside the store but did not locate

          any firearms or fired cartridge cases. Ryan processed the scene for both blood samples and

          latent fingerprints, collecting blood samples from different locations inside and immediately

          outside the store and collecting four latent prints from the store’s doors. On cross-examination,

          Ryan testified that none of the prints or blood “ultimately came back to” defendant. The prints

          and blood that Ryan recovered were sent to another crime lab for testing and analysis.

          However, to his knowledge, none of this evidence was linked to defendant.

¶ 61             Detective James O’Brien testified that, on September 20, 2013, after arriving at the

          crime scene, he directed an evidence technician to recover the video footage from the store’s

          video camera. On October 5, 2013, he met with Tyquyne Hatchett, who stated that he observed


                                                       18
       No. 1-17-0542


          Bonna and Ant chasing the victim into the store. Although Hatchett had attended grammar

          school with Bonna, Ant, and the victim, Hatchett knew only Bonna and Ant’s first names,

          which were Omar and Anthony, respectively. O’Brien then showed Hatchett photographs of

          defendant and Anthony Wells, which Hatchett confirmed were photographs of Bonna and Ant.

          O’Brien then issued an investigative alert for both defendant and Wells. Pursuant to this alert,

          defendant was arrested on October 16, 2013, and Wells was arrested on October 17, 2013.

¶ 62             O’Brien testified that, after speaking with the victim’s family, O’Brien also learned that

          Tyera Cooks was a witness. After police located her, she agreed to come to the police station

          to view a lineup. On October 17, 2013, both Hatchett and Cooks viewed the same lineup but

          at separate times. Hatchett identified defendant as the person who Hatchett observed chasing

          the victim into the store with a gun and Wells as the person who was with defendant. Cooks

          identified defendant and Wells as the persons whom she observed crossing the street with guns

          in their waistbands.

¶ 63             O’Brien testified that, on October 18, he met with another witness, Juliet Peyrefitte, at

          the store and she returned with him to the police station to view another lineup, where she

          identified defendant as the shooter.

¶ 64             On cross-examination, O’Brien testified that he first met with Peyrefitte, the cashier,

          on September 20, 2013, immediately after the offense. However, he needed to review his report

          to refresh his recollection of the interview. After reviewing the report, he testified that she

          described the shooter only as “a male black in his teens” wearing “a blue hoodie.” O’Brien

          agreed that Peyrefitte did not describe “any unique characteristics or markings, scars or

          tattoos.” He did not recall her stating that the hoodie was tied tightly around the shooter’s face.

          Peyrefitte stated specifically that the shooter “shoved the door open with his left hand.” On the


                                                        19
       No. 1-17-0542


          night of the shooting, Peyrefitte did not provide the name “Bonna” for the shooter; rather that

          name was first provided to the police in an anonymous 911 call.

¶ 65              O’Brien testified further that, on October 18, 2013, he went to the store looking for

          Peyrefitte. When O’Brien was asked why Peyrefitte had not come forward for a month,

          O’Brien responded that she was “scared to death” and “had a panic attack [w]hen we were

          talking to her.” O’Brien also admitted that the first contact that he had with Hatchett, another

          witness, was not until October 15, 2013.

¶ 66              When counsel asked O’Brien if he recalled whether defendant had any marks, scars, or

          tattoos when O’Brien processed his arrest, O’Brien replied that he had not prepared the arrest

          report. When counsel directed his attention to a scar on the bridge of defendant’s nose, O’Brien

          responded that he “could have gotten that scar since then.” O’Brien could not “specifically

          recall” whether defendant “had it then.” O’Brien also admitted that he could not discern from

          the video if defendant was the shooter.

¶ 67              In response to a question from the trial court, the State stipulated that, when Peyrefitte

          spoke to the police on the day of the offense, she did not inform them that the victim had told

          her that Bonna had shot him. The parties also stipulated that, if called to testify, (1) Eric Eason,

          an assistant medical examiner, would testify that the victim died of multiple gunshot wounds;

          (2) Diana Pratt, a ballistics examiner with the Illinois State Police, would testify that the bullet

          that Officer Ryan recovered from the wall of the store and the bullet that the medical examiner

          recovered from the victim’s body were fired from the same firearm; and (3) Michael Cox, a

          fingerprint examiner with the Illinois State Police, would testify that he examined four latent

          prints lifted from the crime scene, that one was not suitable for comparison, that he received

          fingerprint cards for defendant, codefendant Anthony Wells, and cashier Juliet Peyrefitte, that


                                                        20
       No. 1-17-0542


          two of the three suitable prints were made by Peyrefitte, and that a comparison of the cards

          with the remaining print did not lead to an identification.

¶ 68                                 D. Closing Arguments and Verdict

¶ 69             The State then rested, and the defense moved for a directed finding, which was denied.

          The defense then rested, and the parties proceeded to closing argument. During the State’s

          closing argument, the State emphasized the testimony of the three event witnesses, as well as

          the victim’s dying declaration identifying defendant as the shooter. During the defense’s

          closing, counsel argued that Cooks and Hatchett had no credibility by emphasizing the sticking

          points in their testimony—that Cooks conveniently looked out the window at just the moment

          that defendant was crossing the street and glimpsed the butt of a gun in his waistband but said

          nothing to the police on the scene, although she was the victim’s girlfriend, and that Hatchett

          observed two people chasing his friend and then immediately heard gunshots, but also provided

          no information to the police on the scene. Counsel noted that defendant and his friend were not

          running when Cooks observed them but were actually waiting for the train gates to lift,

          although they could have easily moved in another direction. As for Peyrefitte, the cashier,

          counsel argued that “she picked out the wrong guy,” in light of the fact that she had never

          observed the shooter before that day, that the hoodie was drawn tightly around the shooter’s

          face, that she could not identify a single distinguishing characteristic about him, and that she

          had only a few seconds to view him. In addition, the other two event witnesses testified about

          two offenders; however, Peyrefitte mentioned only one, creating an inconsistency between her

          testimony and their testimony. Counsel argued that, if Peyrefitte was in an “altered state where

          she’s so scared” and “an emotional wreck” then her identification should not be believed.




                                                       21
       No. 1-17-0542


          Counsel also observed that neither the lifted fingerprints nor the video identified defendant as

          the shooter.

¶ 70              Prior to announcing its verdict, the trial court observed that the attorneys, who had

          appeared before the judge on other matters, had conducted themselves “in an exemplary

          manner,” that they all did “an excellent job,” that they made clear that they were “well-versed

          in the factual and legal underpinnings” of the case, and that their representation was “consistent

          with the high degree of professionalism I have come to expect from all these attorneys.”

¶ 71              The trial court reviewed the testimony of the three event witnesses and then stated that

          “the question then becomes is *** their failure to describe what it was they saw at the time that

          they had an opportunity to first speak to the police” enough to “raise[ ] a doubt concerning

          [defendant’s] guilt for the charge of first degree murder.”

¶ 72              The trial court observed that Cooks and Hatchett had known defendant for years,

          making the lineups not as crucial. However, Peyrefitte’s selection of defendant at a lineup was

          significant.

¶ 73              With respect to the argument that the witnesses’ initial failure to speak out created a

          reasonable doubt, the trial court found: “The problem with that argument, excellently put forth

          by [counsel], is that I believe their testimony. I believe their testimony without qualification. I

          believe that they were genuinely scared on September 20 when they observed the events that

          they did; that they were scared when they spoke to the police; that, frankly, they were scared

          when they came into this courtroom. But despite their fears, in particular Ms. Peyrefitte, ***

          she evinces no hesitation back in October or today of identifying [defendant] as the person who

          shot and killed [the victim].”




                                                        22
       No. 1-17-0542


¶ 74             The court also observed that, in October 2013, when Peyrefitte mentioned Bonna as

          the person identified by the victim as the shooter, Peyrefitte had no connection either to Cooks

          or Hatchett and had “no idea who” Bonna was. By mentioning Bonna to Detective O’Brien,

          “she is, in fact, confirming everything he knows about the identity” of the shooter, and “at the

          time she says that to him *** she had no opportunity to have been fed that.” The court found

          that this was “additional evidence that confirms her testimony.”

¶ 75             In sum, the court found: “It’s not a coincidence that everybody identifies Bonna. It’s

          proof beyond a reasonable doubt that [defendant] is guilty of the murder” of the victim.

¶ 76                                            III. Sentencing

¶ 77             On February 7, 2017, the trial court denied defendant’s posttrial motion for a new trial

          and proceeded to sentencing. At the sentencing hearing, the State called three police witnesses

          to testify to previous instances of criminal misconduct by defendant. First, Officer John Fazy

          testified that, on August 17, 2010, he responded to a complaint of robbery. The complainant

          was Andre Kirkwood, who identified defendant in a show-up identification as one of the

          robbers. Kirkwood informed the officer that “he had been beaten, he was hit by bicycles, and

          had his property taken from his person by a group” of five offenders that included defendant.

¶ 78             Second, Officer Paul Carridre testified that on May 8, 2012, at 2:15 p.m., he responded

          to a report of shots fired. When he arrived at the location, he observed a group of approximately

          five males that included defendant. Defendant separated from the group, walked down a

          gangway between two houses, and then returned and continued walking with the group. Officer

          Carridre investigated the area that defendant had walked to and recovered a loaded .380

          handgun, which was hidden in a black sock under some hosta plants between the houses. The

          gun contained eight live rounds. When the officer confronted defendant with this discovery,


                                                       23
       No. 1-17-0542


          defendant admitted that he had placed the gun there and stated: “I stole it from my brother. I

          have it because the MCs have been shooting at us.” Officer Carridre explained that the

          abbreviation “MCs” stood for “Mickey Cobras street gang.”

¶ 79             Third, Officer Robert Douglas testified that, on July 20, 2011, at 3:30 p.m., he

          interviewed Deon Usher, who stated that defendant “and a few other guys” were “threatening

          him and his family because they were testifying against one of his friends.” The interview

          occurred at Usher’s residence, and Usher identified defendant, who was walking down the

          block in a group of approximately five individuals. After the three officers testified, members

          of the victim’s family read their victim impact statements to the court.

¶ 80             The State then observed that the firearm enhancement for personally discharging a

          firearm was discretionary and that, without it, the sentencing range was 20 to 60 years.

          Discussing factors in aggravation, the State noted that in 2012, the year before this offense,

          defendant had been adjudicated delinquent for unlawful use of a weapon and placed on 18

          months of juvenile probation. Officer Carridre had just testified about the facts underlying the

          adjudication. It was while on probation for possessing a loaded firearm that defendant shot and

          killed the victim in the present offense. The State remarked that, while the trial court must be

          thinking of recent case law concerning juvenile sentences, this defendant, although 17 years

          old, was not convicted under a theory of accountability but rather was the one who “personally

          took” the victim’s life. The prosecutor then stated that the State was “not taking a position with

          respect to any particular sentence.”

¶ 81             In mitigation, counsel argued that defendant had strong family support, that he was on

          the honor roll while in school, and that he worked various jobs including as a window washer,

          in construction, and in the school kitchen. Counsel asked for imposition of the minimum


                                                       24
       No. 1-17-0542


          sentence. Defendant then addressed the court to say that he was “truly innocent” but sorry for

          the victim’s family.

¶ 82              The trial court then stated that it was “familiar with the factors in aggravation and

          mitigation in the Unified Code of Corrections under Sections 5-5-3.1 and 3.2.” The court

          observed that, if it applied the firearm enhancement of 25 years to natural life, then the

          minimum sentence would be 45 years, and the maximum would be 85 years or natural life.

          The court noted that this enhancement was now discretionary due to recent legislative changes

          in response to cases finding “that a mandatory minimum sentence of natural life or what can

          be called de facto life *** is contrary to the constitution of the United States and the [S]tate of

          Illinois.”

¶ 83              The trial court stated that this case was “confounding,” where defendant had “excellent

          family support, loving mother and a father, was in school in the twelfth grade on the honor roll

          at the time of the offense, no seeming drug abuse, had a monthly income, notwithstanding that

          I’m sure he was supported by his employed parents, did not irresponsibly father any children

          during his teens, resided in the same home for a long time.”

¶ 84              However, the trial court found that, “despite all of these advantages, [defendant] went

          out and committed an offense that can only be described as horribly brazen. *** [H]e armed

          himself not only with a confederate, but also with a gun, put on hoodies on what was probably

          a nice day *** [and] [a]bsolutely assuredly sought out this particular person to shoot and kill.”

          Relating the details of the offense, the trial court repeatedly stated how “brazen” it was. For

          example, the court found that “[t]he brazen nature of this crime is further shown by how”

          defendant and codefendant “calmly” walked back across the street. The trial court found that




                                                        25
       No. 1-17-0542


          these circumstances “militate in favor of a substantial sentence appreciably above the

          minimum of 20 years.”

¶ 85             After discussing the offense, the trial court observed: “At the same time, there are other

          circumstances—he’s a 17-year-old young man at the time of this offense. Some people would

          call him a boy.” But he was “also an experienced criminal by that time.”

¶ 86             In consideration of all the factors in aggravation and mitigation, the trial court exercised

          its discretion not to impose the firearm enhancement and sentenced defendant to 40 years with

          IDOC, plus 3 years of mandatory supervised release. Counsel then filed a motion to reconsider

          sentence, which the trial court denied. A timely notice of appeal was filed on February 7, 2017,

          and this appeal followed.

¶ 87                                             ANALYSIS

¶ 88             Defendant claims, first, that his trial counsel’s ineffectiveness entitles him to a new trial

          and, second, that the 40-year sentence he received as a minor is unconstitutional.

¶ 89                              I. Trial Counsel’s Alleged Ineffectiveness

¶ 90                                        A. Standard of Review

¶ 91             Both the United States and Illinois Constitutions guarantee criminal defendants the

          right to the effective assistance of counsel. People v. Hale, 2013 IL 113140, ¶ 15. In general,

          the standard of review for determining whether an individual’s sixth amendment right to

          effective assistance has been violated is de novo. Hale, 2013 IL 113140, ¶ 15. A de novo

          review means that a reviewing court performs the same analysis that a trial court would

          perform. People v. Stephens, 2017 IL App (1st) 151631, ¶ 48.




                                                        26
       No. 1-17-0542


¶ 92                                          B. Strickland Test

¶ 93             In determining whether a defendant was denied effective assistance of counsel, we

          apply the familiar two-prong test established in Strickland v. Washington, 466 U.S. 668, 687

          (1984), and adopted by the Illinois Supreme Court in People v. Albanese, 104 Ill. 2d 504

          (1984). People v. Cherry, 2016 IL 118728, ¶ 24. To prevail on a claim of ineffective assistance,

          a defendant must show both (1) that counsel’s performance was deficient and (2) that this

          deficient performance prejudiced defendant. People v. Domagala, 2013 IL 113688, ¶ 36 (citing

          Strickland, 466 U.S. at 687).

¶ 94             To establish the first prong, a defendant must show “that counsel’s performance was

          objectively unreasonable under prevailing professional norms.” Domagala, 2013 IL 113688,

          ¶ 36. In order to establish deficient performance, the defendant must overcome the strong

          presumption that the challenged action may have been the product of sound trial strategy.

          People v. Manning, 241 Ill. 2d 319, 327 (2011). Matters of trial strategy are generally immune

          from claims of ineffective assistance of counsel. Manning, 241 Ill. 2d at 327.

¶ 95             To determine whether counsel’s performance was deficient, a reviewing court

          considers the entire record. People v. Burnett, 2019 IL App (1st) 163018, ¶ 9. Our

          “determination must be made on the basis of the entire record, not isolated instances.” People

          v. Hommerson, 399 Ill. App. 3d 405, 415 (2010); see also People v. Flores, 128 Ill. 2d 66, 107

          (1989) (“counsel’s performance must be evaluated [based on] the entire record, and not upon

          isolated instances of alleged incompetence called into question by the defendant”). In addition,

          “effective assistance of counsel refers to competent, not perfect, representation.” People v.

          Palmer, 162 Ill. 2d 465, 476 (1994); People v. Stewart, 104 Ill. 2d 463, 491-92 (1984). Since

          a defendant is “entitled to reasonable, not perfect, representation,” “mistakes in strategy or in


                                                       27
       No. 1-17-0542


          judgment do not, of themselves, render the representation incompetent.” People v. Fuller, 205

          Ill. 2d 308, 331 (2002). A defendant must overcome “the strong presumption that counsel’s

          performance fell within a wide range of reasonable professional assistance.” Palmer, 162 Ill.

          2d at 476.

¶ 96             To establish the second prong, that deficient performance prejudiced the defendant, the

          defendant must show that there is a reasonable probability that, but for counsel’s

          unprofessional errors, the result of the proceeding would have been different. Domagala, 2013

          IL 113688, ¶ 36 (citing Strickland, 466 U.S. at 694). “[A] reasonable probability that the result

          would have been different is a probability sufficient to undermine confidence in the outcome—

          or put another way, that counsel’s deficient performance rendered the result of the trial

          unreliable or fundamentally unfair.” People v. Evans, 209 Ill. 2d 194, 220 (2004); People v.

          Colon, 225 Ill. 2d 125, 135 (2007). When the evidence at trial is “overwhelming,” a reviewing

          court will not be “persuaded that it is reasonably probable that a jury would have acquitted

          [the] defendant even in the absence” of counsel’s alleged errors. People v. Patterson, 2014 IL

          115102, ¶ 87. If the evidence of defendant’s guilt is overwhelming, “[t]he reasonably probable

          impact of counsel’s alleged error is not sufficient to undermine our confidence in the outcome

          of the trial” and, thus, not sufficient to establish the prejudice prong of the Strickland test.

          Patterson, 2014 IL 115102, ¶ 87.

¶ 97             Since a defendant must satisfy both prongs of the Strickland test, the failure to establish

          either prong bars the claim. Cherry, 2016 IL 118728, ¶ 24; People v. Flores, 153 Ill. 2d 264,

          283 (1992).




                                                       28
        No. 1-17-0542


¶ 98                                      C. Reasonable Performance

¶ 99              Our review of the entire record establishes that counsel’s assistance was far from

           deficient. Although we review counsel’s assistance de novo, we observe that the trial court

           made the same finding when it spontaneously observed at the end of trial that all the attorneys

           did “an excellent job,” that they were “well-versed in the factual and legal underpinnings” of

           the case, and that their representation was “consistent with the high degree of professionalism”

           that the trial court had “come to expect from all these attorneys.”

¶ 100             Our review begins with the pretrial proceedings, where the record shows that counsel

           obtained a duplicated file from the State and a portion of the file from prior counsel, that he

           did not want to proceed with trial until he had an opportunity to meet personally with defendant

           and review all the reports in this case, and that he was actively investigating a potential alibi

           witness.

¶ 101             During trial, counsel extensively cross-examined all of the State’s witnesses. During

           the cross of Tyera Cooks, the victim’s girlfriend, counsel established, first, that the times that

           Cooks had testified to on direct examination were not accurate, thereby impugning her overall

           memory. On direct examination, Cooks testified that she had been with the victim at 5 p.m.,

           whereas on cross-examination she testified that she had been with the victim at 3 or 4 p.m.

¶ 102             On cross-examination, Cooks admitted that she did not hear any gunshots or anything

           out of the ordinary between 5 and 6 p.m. Cooks testified that defendant’s hoodie was “most

           likely” black, when the video established that the shooter wore blue. Cooks admitted that she

           was sitting in a chair with her back to the window and, thus, had to twist her head around and

           look over her shoulder to observe defendant and Ant. Thus, counsel established that her

           vantage point was literally twisted and askew. Counsel established through his cross-


                                                        29
        No. 1-17-0542


           examination of Cooks that the two men were not running, as one would expect immediately

           after a murder, but were actually standing and waiting for the crossing gate to rise and, then

           they walked, not ran. Cooks admitted that the two men could have walked east or west without

           waiting for the gate to rise or the trains to go by. Thus, if they were actually murderers trying

           to make their escape immediately after a crime, there were other directions in which they could

           have gone.

¶ 103             Defense counsel was also able to obtain repeated assertions from Cooks that she knew

           nothing about guns. Cooks admitted that she could not observe the gun handle as the two men

           stood waiting at the crossing gate because the gun was in the back of his waistband. Cooks

           conceded that she was able to glimpse the gun handle only on a diagonal view, as the two men

           were walking on a diagonal line toward her and only in the seconds before defendant allegedly

           pulled his T-shirt out of his pants to cover the gun. Thus, counsel established that Cooks had a

           brief, diagonal view as she peered, half-twisted, over her shoulder. Cooks admitted that, with

           respect to defendant, she could observe only “half” of his “front” and “half” of his “back.”

¶ 104             Cooks further admitted that, when she first observed the guns, she did not exclaim to

           her friends about the guns. Thus, counsel established that Cooks made no immediate outcry.

           In addition, although the police were on the scene and Cooks spoke to paramedics, she never

           revealed what she had observed. Coincidentally, she happened to be present on October 17,

           2013, when police visited the house of her friend, and that was when she first informed police

           about what she had observed. Counsel established that Cooks never tried to contact the police

           to provide any information about her diagonal, over-the-shoulder, gun-handle observations.

¶ 105             Counsel’s cross-examination of Cooks also suggested a motive for her to lie, namely,

           her resentment that defendant and codefendant were in her neighborhood, which is a place she


                                                        30
        No. 1-17-0542


           clearly thought they had no right to be. Cooks testified repeatedly that she “wonder[ed] what

           they doing [sic] on [her] side of town.”

¶ 106             During the cross-examination of Hatchett, counsel emphasized that Hatchett’s

           testimony contradicted Cooks’s testimony about what Bonna and Ant were wearing. Hatchett

           testified that the two men were wearing both jackets and hoodies, with the jackets over their

           hoodies and their hands in their jacket pockets. By contrast, Cooks had testified that the two

           men were wearing just hoodies, which they were able to quickly remove while walking.

           Cooks’s testimony made no mention of jackets, and if Bonna and Ant were wearing both

           hoodies and jackets, as Hatchett testified on cross, they would not have been able to disrobe as

           quickly as Cooks had alleged.

¶ 107             Counsel elicited from Hatchett that both Bonna and Ant were wearing black hoodies.

           In contrast, Peyrefitte testified that, when defendant ran into the store, he was wearing a white

           shirt, a blue hoodie, and jeans. Thus, Hatchett’s testimony contradicted Peyrefitte’s concerning

           the color of defendant’s hoodie.

¶ 108             Counsel’s cross-examination established that not one eyewitness agreed with the other

           about exactly what defendant was wearing. Hatchett testified that Bonna and Ant were wearing

           both jackets and hoodies when they ran into the store, but both Peyrefitte and Cooks’s

           testimony contradicted this claim. Hackett testified that defendant’s hoodie was black, and

           Cooks similarly testified that it was “most likely black,” but Peyrefitte testified it was “Cubs

           blue,” which is the bright blue of a local baseball team.

¶ 109             One could argue that the blue jacket recalled by Hatchett was the blue hoodie recalled

           by Peyrefitte, except for the fact that Peyrefitte testified that the hood of the hoodie, or the

           essence of a hoodie—i.e., what makes it a hoodie—was tied tightly around defendant’s face,


                                                        31
        No. 1-17-0542


           and it was blue, while Hackett testified that the same part of the hoodie, namely, the hood, that

           he observed emerging from the jacket was black. A black hood cannot be reconciled with a

           bright, Cubs-blue hood. Thus, counsel did an effective job of drawing out these facts on

           Hatchett’s cross-examination.

¶ 110             Counsel was also able to establish that Hatchett’s view of the two men, like Cooks’s

           view, was at an angle and across the street. Unlike Cooks, Hatchett never observed any

           weapons or even bulges protruding from their bodies. Although the victim had been a friend

           of Hatchett’s for most of Hatchett’s life, Hatchett admitted that he chose not to say anything to

           the police on the scene. Also, Hatchett claimed that he went to the police on his own on October

           3, 2013, to speak with the police because he wanted justice for his friend. However, counsel’s

           cross-examination forced the State to clarify on redirect examination that Hatchett was at the

           police station on October 3 because he was a suspect in an unrelated case and that he was never

           charged in that case.

¶ 111             During Peyrefitte’s testimony, counsel objected to the State’s use of the victim’s

           statements of identification. However, through no fault of counsel, the trial court overruled his

           objection and admitted the statements as both dying declarations and excited utterances.

¶ 112             During cross-examination, Peyrefitte admitted that she could not observe any of the

           shooter’s hair because the hoodie was drawn tightly around his face and, thus, she did not know

           whether the shooter was bald or had a shaved head or braids. Peyrefitte admitted that she had

           never observed the shooter before in the store and that she had no idea if there was another

           person present as well. Her inability to recall another person was in stark contrast to the

           testimony of the two other eyewitnesses who testified about a pair of men, acting as a pair.




                                                        32
        No. 1-17-0542


¶ 113              Peyrefitte admitted that she could not tell whether the shooter was wearing an earring

           or any jewelry and that she did not observe any scars on his face or his eye color or whether

           he had any braces or gold or silver teeth and that she identified him based on “just the outline.”

           The fact that Peyrefitte did not observe any scars is significant because later in the trial, during

           cross-examination, O’Brien acknowledged the presence of a scar on the bridge of defendant’s

           nose.

¶ 114              Counsel established during the cross-examination of Officer Ryan, the forensics

           investigator, that none of the prints or blood that he collected from the crime scene “ultimately

           came back to” defendant.

¶ 115              On cross-examination, O’Brien admitted that, on September 20, 2013, when he met

           with Peyrefitte, the cashier, immediately after the offense, she described the shooter only as “a

           male black in his teens” wearing “a blue hoodie”—a description that could match hundreds of

           people, if not more. O’Brien admitted that Peyrefitte did not provide “any unique

           characteristics or markings, scars or tattoos,” and he did not recall her stating that the hoodie

           was tied tightly around the shooter’s face, as she had testified to at trial. In addition, Peyrefitte

           informed him that the shooter “shoved the door open with his left hand,” which was significant

           because none of the recovered prints belonged to defendant. In addition, O’Brien confirmed

           that Peyrefitte did not provide the name “Bonna” on the night of the shooting, although she

           testified at trial that this was the name used by the victim to identify the shooter. As a result of

           this cross-examination, the trial court asked a question, and in response, the State was willing

           to stipulate that, when Peyrefitte spoke to the police on the day of the offense, she did not

           inform them that the victim had told her that Bonna had shot him. O’Brien also acknowledged




                                                          33
        No. 1-17-0542


           the presence of a scar on the bridge of defendant’s nose, which Peyrefitte had not mentioned,

           and acknowledged that one could not discern from the video if defendant was the shooter.

¶ 116             For all the above reasons, we cannot find that counsel rendered deficient performance.

           However, on appeal, defendant claims that counsel bolstered the event witnesses’

           identifications, when he elicited information on cross-examination such as that Peyrefitte was

           focused on the shooter and that his face made such an emotional impact on her life that it

           haunted her dreams, that Hatchett observed defendant wearing a blue jacket, and that Cooks’s

           view of defendant crossing the street was not obstructed. First, counsel argued during closing

           that Peyrefitte’s emotional trauma should make her less credible, not more. Second, as we

           explained above, Hatchett’s testimony that defendant wore a blue jacket and a black hoodie

           contradicted the testimony of the other two event witnesses. Third, although her view was

           unobstructed, counsel established on cross-examination that Cooks had a brief, diagonal view

           as she peered, half-twisted, over her shoulder.

¶ 117             Defendant also argues that counsel’s cross-examination permitted Peyrefitte and

           Hatchett to repeat how scared they were to come forward, thereby excusing their delay in

           providing information to the police, which was, for Hatchett, from September 20, 2013, to

           October 3, 2013, and for Peyrefitte, from September 20, 2013, to October 18, 2013. Defendant

           argues on appeal that the two-week delay by Hatchett and the three-week delay by Peyrefitte

           could have otherwise been used to undermine their credibility. However, during closing,

           counsel employed a different strategy, arguing that their testimony did not ring true—that they

           would be “so scared” on the day of the offense and suddenly not scared just a short while later.

           Counsel argued: “You’re scared? Then what changed? Everybody seems to have been so

           scared that they couldn’t talk to the police on the date in question, and they decide to open their


                                                         34
        No. 1-17-0542


           mouths for whatever reason a month later? What changed?” As we noted above, matters of

           trial strategy are generally immune from claims of ineffective assistance of counsel. Manning,

           241 Ill. 2d at 327.

¶ 118              Defendant also argues that counsel elicited information during the cross-examination

           of Detective O’Brien about a 911 call that would otherwise have been inadmissible hearsay.

           Counsel asked O’Brien whether the name “Bonna” was a name that Peyrefitte provided on the

           day of the offense “or did this come out subsequently?” O’Brien replied that the information

           about “Bonna came out over the police radio that night” and that the source was a person who

           had called 911 anonymously. Defense argues that counsel acted ineffectively when he elicited

           this testimony and then failed to move to strike it. First, whether to move to strike is a matter

           of trial strategy, and such matters are generally immune from ineffectiveness claims. Manning,

           241 Ill. 2d at 327. Motions to strike may call more attention to objectionable testimony, which

           a trier of fact cannot unhear. Second, if there was one identifying witness and this hearsay

           statement was the sole corroboration, the result could be different. See, e.g., People v. Wright,

           65 Ill. App. 2d 23, 34 (1965) (“Nor can the error in admitting the [officers’ hearsay] testimony

           be regarded as harmless in view of the fact that defendant was identified by but one witness.”).

           However, in the case at bar, two separate event witnesses provided corroborating support for

           Peyrefitte’s identification of defendant as the shooter. Lastly, this was a bench trial, and the

           trial court gave detailed reasons for its verdict, and this hearsay was not among them. Thus,

           we cannot find that counsel’s alleged failure to move to strike this hearsay evidence rose to the

           level of constitutionally defective assistance.

¶ 119              For all the foregoing reasons, we are not persuaded that counsel provided

           constitutionally deficient assistance. Since defendant cannot satisfy the first prong of the


                                                        35
        No. 1-17-0542


           Strickland test, the failure to establish this prong bars his claim. See Cherry, 2016 IL 118728,

           ¶ 24; Flores, 153 Ill. 2d at 283.

¶ 120                                  II. Constitutional Sentencing Issue

¶ 121              Next, defendant argues that we should remand for resentencing or reduce his sentence

           because his 40-year prison sentence, which was imposed for a crime committed when he was

           17 years old, violates the eighth amendment of the United States Constitution (U.S. Const.,

           amend. VIII) and the proportionate penalties clause of our state constitution (Ill. Const. 1970,

           art. I, § 11).

¶ 122                               A. Constitutional Provisions and Buffer

¶ 123              “The Eighth Amendment’s prohibition of cruel and unusual punishment ‘guarantees

           individuals the right not to be subjected to excessive sanctions.’ ” Miller v. Alabama, 567 U.S.

           460, 469 (2012) (quoting Roper v. Simmons, 543 U.S. 551, 560 (2005)). “That right,” the

           United States Supreme Court has “explained, ‘flows from the basic “precept of justice that

           punishment for crime should be graduated and proportioned” ’ to both the offender and the

           offense.” Miller, 567 U.S. at 469 (quoting Roper, 543 U.S. at 560, quoting Weems v. United

           States, 217 U.S. 349, 367 (1910)). “The concept of proportionality is central to the Eighth

           Amendment.” Graham v. Florida, 560 U.S. 48, 59 (2010). “And we view that concept less

           through a historical prism than according to ‘ “the evolving standards of decency that mark the

           progress of a maturing society.” ’ ” Miller, 567 U.S. at 469-70 (quoting Estelle v. Gamble, 429

           U.S. 97, 102 (1976), quoting Trop v. Dulles, 356 U.S. 86, 101 (1958) (plurality opinion)).

¶ 124              Like the eighth amendment, the proportionate penalties clause of the Illinois

           Constitution embodies our evolving standard of decency. People v. Miller, 202 Ill. 2d 328, 339

           (2002) (“as our society evolves, so too do our concepts of elemental decency and fairness


                                                        36
        No. 1-17-0542


           which shape the ‘moral sense’ of the community” underlying both the proportionality clause

           and the eighth amendment). Specifically, the proportionate penalties clause provides that “[a]ll

           penalties shall be determined both according to the seriousness of the offense and with the

           objective of restoring the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. The

           purpose of the proportionate penalties clause is to add a limitation on penalties beyond those

           provided by the eighth amendment and to add the objective of restoring the offender to useful

           citizenship. People v. Clemons, 2012 IL 107821, ¶ 39; People v. Fernandez, 2014 IL App (1st)

           120508, ¶ 63 (“the Illinois Constitution places greater restrictions on criminal sentencing than

           the eighth amendment’s prohibition”).

¶ 125              Recently, in Buffer, our supreme court found that, to prevail on a claim that a juvenile’s

           life sentence 3 violated the eighth amendment, a defendant must show both (1) that he was

           “subject to a life sentence, mandatory or discretionary, natural or de facto,” and (2) that “the

           sentencing court failed to consider youth and its attendant characteristics.” Buffer, 2019 IL

           122327, ¶ 27. As a result, a sentencing court’s failure to consider youth and its attendant

           characteristics, by itself, is not enough. Our supreme court established a two-prong test. Buffer,

           2019 IL 122327, ¶ 27. A defendant must show, first, that he was subject to a life sentence,

           before we even reach consideration of whether the sentencing court failed to consider his youth

           and its attendant circumstances. Buffer, 2019 IL 122327, ¶ 27.

¶ 126              Proceeding to the first requirement, we observe that defendant was not subject either

           to a mandatory life sentence or a natural life sentence. Thus, he can satisfy this requirement

           only if he can show that he was subject to a discretionary de facto life sentence.



                   3
                   As a preliminary matter, a defendant must also show that he was “sentenced for an offense
           committed while a juvenile.” Buffer, 2019 IL 122327, ¶ 27. In the case at bar, defendant satisfied this
           preliminary requirement.
                                                           37
        No. 1-17-0542


¶ 127              With respect to what constitutes a de facto life sentence for a juvenile offender, our

           highest court found: “We hereby conclude that a prison sentence of 40 years or less imposed

           on a juvenile offender does not constitute a de facto life sentence in violation of the eighth

           amendment.” (Emphasis added.) Buffer, 2019 IL 122327, ¶ 41. As we already noted,

           defendant’s prison sentence is exactly 40 years. Thus, applying the words of the court’s finding

           to the facts of our case requires us to find that defendant’s prison sentence, which is “40 years

           or less,” is not a de facto life sentence.

¶ 128                                           B. Other Language

¶ 129              In response to Buffer, defendant argues, first, that other language in the Buffer opinion

           supports a finding that 40 years is long enough to be a de facto life sentence. Defendant argues

           that, based on this other language, we should interpret Buffer to find that his sentence

           constitutes de facto life.

¶ 130              According to defendant, this other language includes the following sentence from

           Buffer: “In determining when a juvenile defendant’s prison term is long enough to be

           considered de facto life without parole, we choose to draw a line at 40 years.” Buffer, 2019 IL

           122327, ¶ 40. However, in the very next paragraph, the Buffer court clarified exactly where it

           was drawing this line, namely, that “40 years or less” was not de facto life. Buffer, 2019 IL

           122327, ¶ 41.

¶ 131              Defendant also observes that Justice Burke, specially concurring, wrote: “The majority

           goes even further astray when it relies on section 5-4.5-105 of the Unified Code of Corrections

           (730 ILCS 5/5-4.5-105 (West 2016)) to reach the conclusion that a prison term of 40 years ‘is

           long enough to be considered de facto life without parole.’ ” Buffer, 2019 IL 122327, ¶ 60

           (Burke, J., specially concurring) (quoting Buffer, 2019 IL 122327, ¶ 40 (majority opinion)).


                                                        38
        No. 1-17-0542


           Justice Burke explained that the legislature had recently provided, prospectively, a new

           sentencing scheme for defendants who were under 18 at the time their offenses were

           committed. Buffer, 2019 IL 122327, ¶ 60. The new scheme “requires a sentencing court to

           impose on a juvenile a minimum sentence of 40 years’ imprisonment for certain egregious first

           degree murder offenses that would warrant a sentence of natural life imprisonment for an adult

           offender.” (Emphasis in original.) Buffer, 2019 IL 122327, ¶ 60 (Burke J., specially

           concurring) (citing 730 ILCS 5/5-4.5-105(a), (b), (c) (West 2016)). Defendant argues that this

           shows that 40 years’ imprisonment for a juvenile is equal to natural life imprisonment for an

           adult. However, Justice Burke specifically rejected this logic and found instead that this

           showed that the legislature thought that “at least” 40 years was necessary as punishment for

           certain murders, even if the offenders were minors. (Emphasis in original.) Buffer, 2019 IL

           122327, ¶ 61. Thus, neither the quote from Justice Burke’s opinion nor the legislative scheme

           support defendant’s argument. 4

¶ 132              Defendant also argues that this court has previously interpreted Buffer and “concluded

           that a prison term of 40 years is long enough to be considered a de facto life sentence.” People

           v. House, 2019 IL App (1st) 110580-B, ¶ 53. However, the defendant in House received two

           consecutive natural-life sentences, so the facts of House did not require us to make any finding

           as to what constituted a de facto life sentence. House, 2019 IL App (1st) 110580-B, ¶ 4. As a

           result, defendant’s reliance on House for this argument is misplaced.

¶ 133              In addition, the Buffer court was aware that some defendants would fall close to the

           line that it was drawing, but it believed that a categorical, bright-line rule was nonetheless


                   4
                     Also the Buffer majority noted that “[t]he legislature evidently believed that this 40-year
           floor for juvenile offenders who commit egregious crimes complies with the requirements” of eighth
           amendment jurisprudence, and the majority agreed with the legislature. (Emphases added.) Buffer,
           2019 IL 122327, ¶¶ 39, 41.
                                                          39
        No. 1-17-0542


           desirable. The court observed: “ ‘[C]lear, predictable, and uniform constitutional standards are

           especially desirable’ in applying the eighth amendment.” Buffer, 2019 IL 122327, ¶ 29

           (quoting Roper, 543 U.S. at 594 (O’Connor, J., dissenting)). The Buffer court stated that it

           understood that drawing a line was subject to the objections always raised against categorical

           rules, but nonetheless it decided “ ‘a line must be drawn.’ ” Buffer, 2019 IL 122327, ¶ 29

           (quoting Roper, 543 U.S. at 574 (majority opinion)). As a result, we cannot interpret Buffer as

           defendant suggests.

¶ 134                                       C. Mandatory Release Term

¶ 135                Next, defendant argues that his 40-year sentence, plus his 3-year mandatory supervised

           release term, constitutes a 43-year total sentence and, thus, is a de facto life sentence under

           Buffer.

¶ 136                In support, defendant argues that, although the Post-Conviction Hearing Act (Act)

           applies only to persons “imprisoned in the penitentiary” (725 ILCS 5/122-1(a) (West 2018),

           our supreme court has determined that a person serving a mandatory supervised release term

           is considered imprisoned in the penitentiary for purposes of the Act. E.g., People v. Correa,

           108 Ill. 2d 541, 546-47 (1985).

¶ 137                First, the court’s finding in Correa was specific to the Act. The court explained that it

           was finding that a mandatory supervised release term was included because courts “must

           construe [the Act] liberally to accomplish the purposes for which it was enacted.” Correa, 108

           Ill. 2d at 546.

¶ 138                Second, in Buffer, the defendant was sentenced to 50 years, “followed by 3 years of

           mandatory supervised release.” Buffer, 2019 IL 122327, ¶ 5. However, throughout the opinion,

           the supreme court referred to defendant’s 50-year sentence. See, e.g., Buffer, 2019 IL 122327,


                                                          40
        No. 1-17-0542


           ¶ 14. If the court believed that the three years of mandatory supervised release should have

           been counted, it would have referred to his 53-year sentence.

¶ 139             Third, Buffer said nothing about including a mandatory supervised release term and did

           state unequivocally that “a prison sentence of 40 years or less” is not life. (Emphasis added.)

           Buffer, 2019 IL 122327, ¶ 41. Thus, we cannot find that a mandatory supervised release term

           enters into our calculation of a “prison sentence” for purposes of the eighth amendment. See

           Buffer, 2019 IL 122327, ¶ 41.

¶ 140             Defendant further argues that, if he spends any of his supervised release term behind

           bars, then his prison time will be more than 40 years. Although we understand the force of

           defendant’s logic, Buffer referred to a “prison sentence,” rather than to prison time. See Buffer,

           2019 IL 122327, ¶ 41. Also, defendant is arguing a hypothetical that is not present in the record

           before us. Thus, we are not persuaded by this argument.

¶ 141                                  D. Proportionate Penalties Clause

¶ 142             Lastly, defendant argues that Buffer was decided solely under the eighth amendment of

           the United States Constitution (U.S. Const., amend. VIII) and did not address our state’s

           proportionate penalties clause (Ill. Const. 1970, art. I, § 11), and that defendant’s sentence

           violates our state’s proportionate penalties clause in light of recent changes in juvenile

           sentencing enacted by our state legislature. Defendant is correct that Buffer was decided solely

           under the eighth amendment. E.g., Buffer, 2019 IL 122327, ¶¶ 13-27.

¶ 143                   A sentence violates the proportionate penalties clause if “the punishment for the

           offense is cruel, degrading, or so wholly disproportionate to the offense as to shock the moral

           sense of the community.” Miller, 202 Ill. 2d at 338.




                                                        41
        No. 1-17-0542


¶ 144             Defendant argues that his 40-year prison sentence shocks the moral sense of the

           community because, first, it did not account for his rehabilitative potential, particularly the

           facts in the presentence investigative report indicating that he suffered from a learning disorder,

           received special education, regularly saw a grammar school counselor, and had to be

           hospitalized due to his anger. Defendant also argues that the trial court failed to connect his

           family support, school attendance, and employment history to his rehabilitative potential.

           Defendant acknowledges that his counsel failed to preserve these issues but argues that we

           should review them under the second prong of the plain error doctrine.

¶ 145             “[T]o preserve a claim of sentencing error, both a contemporaneous objection and a

           written postsentencing motion raising the issue are required.” People v. Hillier, 237 Ill. 2d 539,

           544 (2010). In the case at bar, defendant failed to do both. Thus, “we may review this claim of

           error only if defendant has established plain error.” Hillier, 237 Ill. 2d at 545. “To obtain relief

           under this rule, a defendant must first show that a clear or obvious error occurred.” Hillier, 237

           Ill. 2d at 545. “In the sentencing context, a defendant must then show either that (1) the

           evidence at the sentencing hearing was closely balanced, or (2) the error was so egregious as

           to deny the defendant a fair sentencing hearing.” Hillier, 237 Ill. 2d at 545. Defendant argues

           the latter, or second-prong error.

¶ 146             We cannot find that the trial court’s decision not to mention certain facts contained in

           the presentence investigation report, or its decision not to connect the facts in the way

           defendant hoped it would, rises to the level of plain error.

¶ 147             Second, defendant argues that his 40-year sentence shocks the moral sense of the

           community in light of recent changes in juvenile sentencing enacted by our state legislature.

           However, in the case at bar, the trial court stated at defendant’s sentencing that it was aware of


                                                         42
        No. 1-17-0542


           recent changes in both the case law and statutory law concerning juvenile sentencing.

           Exercising the discretion given to him by these new laws, the trial judge chose not to impose

           the firearm enhancement, thereby reducing defendant’s maximum possible sentence from

           natural life to 60 years.

¶ 148              Lastly, we cannot find that a 40-year sentence for a 17-year-old who committed a

           premeditated, gangland-style execution shocks the moral sense of the community. The

           evidence established that defendant and codefendant were wearing hoodies on a warm day and

           that Hatchett instantly realized that there was going to be a shooting. They approached the

           victim—not the other way around. Not only did they approach him, they chased him. In the

           store, defendant gunned down an unarmed victim, who was trying to get away from defendant,

           thereby posing no immediate threat to defendant. After the execution, both Peyrefitte and

           Cooks testified about how calm and nonchalant defendant appeared. Defendant did not have

           the appearance of a nervous, jumpy juvenile but rather the calm of a cold-blooded killer. For

           all these reasons, we cannot find that a 40-year sentence for this 17-year-old defendant shocks

           the moral sense of the community.

¶ 149                                    III. Statutory Sentencing Issue

¶ 150              Defendant also argues that the trial court committed plain error when it allegedly failed

           to apply section 5-4.5-105 of the Unified Code of Corrections (Code) at defendant’s sentencing

           hearing. 730 ILCS 5/5-4.5-105 (West 2016). Defendant concedes that his counsel failed to

           raise this issue in the court below and, thereby, forfeited the issue for our review. However, he

           asks us to consider it either as second-prong plain error or as ineffective assistance of counsel.

           As we already explained above, to show plain error in the sentencing context under the second

           prong, a defendant must show that “the error was so egregious as to deny the defendant a fair


                                                        43
        No. 1-17-0542


           sentencing hearing.” Hillier, 237 Ill. 2d at 545. However, the first step in any plain-error

           analysis is to determine whether a clear or obvious error occurred. People v. Sebby, 2017 IL

           119445, ¶ 49. For the reasons explained below, we cannot find any error on the part of trial

           court or counsel. See supra ¶¶ 93-97 (setting forth the Strickland test for ineffective assistance

           of counsel).

¶ 151             Defendant’s claim requires us to interpret section 5-4.5-105 of the Code. When we

           construe the meaning of a statute, “the primary objective of this court is to ascertain and give

           effect to the intention of the legislature, and all other rules of statutory construction are

           subordinated to this cardinal principle.” Metzger v. DaRosa, 209 Ill. 2d 30, 34 (2004). “The

           plain language of the statute is the best indicator of the legislature’s intent.” Metzger, 209 Ill.

           2d at 34-35. “When the statute’s language is clear, it will be given effect without resort to other

           aids of statutory construction.” Metzger, 209 Ill. 2d at 35. We review questions of statutory

           interpretation de novo. Metzger, 209 Ill. 2d at 34. De novo consideration means that we

           perform the same analysis that a trial judge would perform. Ramirez v. Chicago Board of

           Election Commissioners, 2020 IL App (1st) 200240, ¶ 11.

¶ 152             Section 5-4.5-105(a) requires a trial court to consider an additional list of mitigating

           factors at a juvenile’s sentencing hearing. 730 ILCS 5/5-4.5-105 (West 2016). However, our

           supreme court has found that “the trial court’s obligation set forth in subsection (a)” to consider

           these additional factors is temporally limited by “language in that same subsection.” People v.

           Hunter, 2017 IL 121306, ¶ 48; People ex rel. Madigan v. J.T. Einoder, Inc., 2015 IL 117193,

           ¶ 34 (in assessing the temporal reach of a statutory amendment, the first step is “to determine

           whether the text of the amended provision, itself, clearly expresses the legislature’s intent”).




                                                         44
        No. 1-17-0542


¶ 153             Section 5-4.5-105(a) provides that, “[o]n or after the effective date of this amendatory

           Act of the 99th General Assembly, when a person commits an offense and the person is under

           18 years of age at the time of the commission of the offense, the court, at the sentencing

           hearing,” shall consider certain additional mitigating factors. 730 ILCS 5/5-4.5-105(a) (West

           2016). Isolating just the temporal limit, the section states: “[o]n or after the effective date ***

           when a person commits an offense.” 730 ILCS 5/5-4.5-105(a) (West 2016). The effective date

           occurs first; and then “[o]n or after” it, “when a person commits an offense,” the court “shall”

           or will consider the listed factors. Cinkus v. Village of Stickney Municipal Officers Electoral

           Board, 228 Ill. 2d 200, 220 (2008) (when the statutory language is phrased in a particular tense,

           that must be given full effect). Thus, the plain language of the section shows that it applies

           only to offenses committed on or after the effective date, which was January 1, 2016. Hunter,

           2017 IL 121306, ¶ 46. The offense in this case occurred on September 20, 2013. Since this

           offense was not committed on or after the effective date, this section did not apply at

           defendant’s sentencing.

¶ 154             Defendant argues that this section applies to him because his sentencing occurred on

           February 17, 2017, after the effective date of January 1, 2016. As we noted above, the temporal

           limit is phrased in terms of “when a person commits an offense,” not when a person is

           sentenced. Not only is this the plain language of the act, it was also a reasonable choice by the

           legislature. People v. Richardson, 2015 IL 118255, ¶ 11 (“it was reasonable for the legislature

           to distinguish between offenses committed before and offenses committed after the

           amendment’s effective date”). It was reasonable for the legislature to choose to subject

           offenders who committed the same offenses on the same day to the same set of considerations,

           regardless of when their sentencing date happened to be. The legislature chose not to have


                                                         45
        No. 1-17-0542


           every juvenile offender resentenced according to these considerations, and rewarding those

           with a later sentencing date could have possibly rewarded offenders who had escaped justice

           longer. Cf. Richardson, 2015 IL 118255, ¶ 11 (it was reasonable for the legislature to avoid

           remands for additional sentencing hearings). Thus, the legislature spoke plainly and

           reasonably. See People v. Buffer, 2019 IL 122327, ¶ 29 (drawing a line will always be subject

           to objections by those falling on the wrong side of it).

¶ 155                                           CONCLUSION

¶ 156             For all the foregoing reasons, we find that defendant’s trial counsel provided effective

           assistance and that defendant’s 40-year sentence did not violate the eighth amendment, the

           proportionate penalties clause, or statutory law.

¶ 157             Affirmed.




                                                        46
No. 1-17-0542



                                 No. 1-17-0542


Cite as:                 People v. Gunn, 2019 IL App (1st) 170542


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 13-CR-
                         21956(01); the Hon. Timothy Joseph Joyce, Judge, presiding.



Attorneys                James E. Chadd, Patricia Mysza, and Kathryn L. Oberer, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Clare Wesolik Connolly, and Miles J. Keleher,
Appellee:                Assistant State’s Attorneys, of counsel), for the People.




                                       47